         Case 4:19-cv-00487 Document 69 Filed on 01/22/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 22, 2021
                                  IN THE UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

ADAM WAYNE WALKER                                     §
TDCJ I.D. #01897324,                                  §
           Plaintiff,                                 §
                                                      §
v.                                                    §       CIVIL ACTION NO. H-19-0487
                                                      §
ZULEMA CALDERON,                                      §
        Defendant.                                    §

                                         CONDITIONAL DISMISSAL ORDER

            The Court has been advised that Plaintiff and Defendant settled their dispute at

mediation. As a result, the Court DISMISSES this case without prejudice to

reinstatement of Plaintiff’s claims, if any party represents to the Court on or before

June 15, 2021, that the settlement could not be completely documented and finalized.

                                          22nd
            SIGNED at Houston, Texas this _____day of January, 2021.




                                                               NAN Y F. ATLAS
                                                      SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\0487Conditional.wpd   210121.1653
